Case: 13-20500      Document: 00512534344         Page: 1    Date Filed: 02/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20500                         United States Court of Appeals

                                  Summary Calendar
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 17, 2014

MANNING NELSON ROLLERSON,                                                  Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant
v.

CITY OF FREEPORT, TEXAS; FREEPORT POLICE DEPARTMENT;
CHRIS BRYANT; OTHER UNKNOWN POLICE OFFICERS OF THE
FREEPORT POLICE DEPARTMENT,

                                                 Defendants-Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-1790


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Manning Nelson Rollerson sued the Defendants-
Appellees for damages that he alleged resulted from an altercation between
himself and Defendant-Appellee Bryant. Rollerson filed this action in the
district court claiming civil rights violations under 42 U.S.C. §1983, and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20500       Document: 00512534344   Page: 2   Date Filed: 02/17/2014



                                  No. 13-20500
violations of his constitutional rights under the Fourth, Fifth and Fourteenth
Amendments. Defendants-Appellees sought dismissal under Federal Rule of
Civil Procedure 12(b)(6) for failure to state a claim, and Rollerson failed to
respond. After granting the dismissal motion of Defendants-Appellees under
Rule 12(b)(6), the district court ordered Rollerson to replead and amend his
complaint. When Rollerson failed to do so, the district court dismissed his
action with prejudice.

      We have reviewed the facts as alleged and the applicable law as set forth
in the briefs of the parties and in the extensive Opinion and Order rendered by
the district court on May 16, 2013. As a result, we are convinced that the court
committed no reversible error and, to the contrary, correctly decided the case
under the circumstances. Accordingly, the Judgment of the district court is, in
all respects,

AFFIRMED.




                                        2